DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/26/2019 and 6/5/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities: it appears that the applicant meant to say “the semiconductor relay” instead of  “the insulating portion” in line 8 because the semiconductor relay in the applicant’s fig. 2 has leg portions 52’s. For this reason, “the insulating portion” is best understood as “the semiconductor relay”. Please confirm or deny if this interpretation is correct and if it is, then please change it to “the semiconductor relay”. Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: the applicant does not explain what the “the connection portions” are nor does the applicant explain what exactly they do. They are also not numbered elements so the figures cannot be relied upon for more information. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connection portions” in line 3 of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a connection portion” in line 5. It is unclear if it refers to the “connection portions” in line 3 or if it is an additional “connection portion”. Appropriate correction is required. 
Claim 3 recites the limitation “thermal conductivity” in the 2nd to last line. It is unclear if this refers to “thermal conductivity” in the 3rd to last line or if it is a different “thermal conductivity”. Appropriate correction is required. 
Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa (US 2008/0259586) is view of Maue (US 5,478,244). Re claim 1:(box in fig. 1 with wires 17B), comprising: 	a conductive input busbar (left 18 in fig. 3; abstract); 	a conductive output busbar (right 18 in fig. 3; abstract) electrically connectable to the input busbar (the two busbars are electrically connected to each other through 25B, 16 and 25C; fig. 3-5; para. 0058, 0059, 0039);	a semiconductor relay (16 in fig. 3; abstract) electrically connected to the input busbar (16 is electrically connected to the left 18 of fig. 3 through 25B in fig. 3-5; para. 0058) and the output busbar (16 is electrically connected the right 18 of fig. 3 through 25C in fig. 3-5; para. 0059) and configured to switch a connected state and a disconnected state of the input busbar and the output busbar (para. 0057 mentions the operation of the relay 16 which powers or shuts off the power circuit with the busbars 18’s according to para. 0058; para. 0039); 	a substrate (14 in fig. 3; para. 0039) having mounted thereon a control circuit (“control circuit” in para. 0039) configured to output a control signal for controlling the semiconductor relay (the control circuit sends a signal to control the relay 16 according to para. 0057); and 	a control terminal (15 in fig. 3; para. 0039) electrically connecting the control circuit (“control circuit” in para. 0039) and the semiconductor relay (16 in fig. 3) to each other to output the control signal to the semiconductor relay (control terminal 15 in fig. 3 electrically connects to the control circuit according to para. 0039; these elements are connected to each other in order to output a signal to control the relay 16 according to para. 0057), wherein	the semiconductor relay is mounted on at least one of the input busbar and the output busbar (relay 16 is mounted on both input busbars 18’s in fig. 4).(the flaps of the left 100 of the left 17 in fig. 2; col. 4, lines 37-59), the output busbar (the flaps of the right 100 of the left 17 in fig. 2; col. 4, lines 37-59), and the semiconductor relay (17 in fig. 2; col. 3, lines 25-51) are disposed away from the substrate (33 in fig. 2; col. 3, lines 45-51).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical junction box of Hosokawa wherein the input busbar, the output busbar, and the semiconductor relay are disposed away from the substrate as taught by Maue, in order to provide space between the relay and the substrate in case the relay emits too much heat and to make sure the substrate is not affected by this excess heat. Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maue (US 5,478,244) in view of Hosokawa (US 2008/0259586).Re claim 6:	Maue discloses a wire harness (everything in fig. 2), comprising:	a power supply-side electric wire (327 in fig. 14; col. 7, lines 61-63) to be connected to a power supply side (left side of 329 that is on the side of power supply 321 in fig. 14); (331 in fig. 14; col. 7, lines 64-65) to be connected to a load side (right side of 329 that is on the side of the 333’s in fig. 14) ; and	an electrical junction box (11 in fig. 1; abstract) comprising: a conductive input busbar (the flaps of the left 100 of the left 17 in fig. 2; col. 4, lines 37-59) electrically connected to the power supply-side electric wire (one of the 97’s in fig. 1 and col. 4, lines 37-59 that corresponds to the 327 in fig. 14); a conductive output busbar (the flaps of the right 100 of the left 17 in fig. 2; col. 4, lines 37-59) electrically connectable to the input busbar (the two 100’s in fig. 2 are electrically connectable to each other through 17) and the load-side electric wire (another one of the 97’s in fig. 1 and col. 4, lines 37-59 that corresponds to the 331 in fig. 14); 	a semiconductor relay (17 in fig. 2; col. 3, lines 25-51) electrically connected to the input busbar (the flaps of the left 100 of the left 17 in fig. 2) and the output busbar (the flaps of the right 100 of the left 17 in fig. 2; col. 4, lines 37-59);	the semiconductor relay is mounted on at least one of the input busbar and the output busbar (fig. 2), and the input busbar (the flaps of the left 100 of the left 17 in fig. 2; col. 4, lines 37-59), the output busbar (the flaps of the right 100 of the left 17 in fig. 2; col. 4, lines 37-59), and the semiconductor relay (17 in fig. 2; col. 3, lines 25-51) are disposed away from the substrate (33 in fig. 2; col. 3, lines 45-51).	Maue does not explicitly disclose the semiconductor relay configured to switch a connected state and a disconnected state of the input busbar and the output busbar; a substrate having mounted thereon a control circuit configured to output a control signal for controlling the semiconductor relay; and a control terminal electrically connecting the control circuit and the semiconductor relay to each other to output the control signal to the semiconductor relay.	Hosokawa discloses the semiconductor relay (16 in fig. 3; abstract) configured to (para. 0057 mentions the operation of the relay 16 which powers or shuts off the power circuit with the busbars 18’s according to para. 0058; para. 0039); a substrate (14 in fig. 3; para. 0039) having mounted thereon a control circuit (“control circuit” in para. 0039) configured to output a control signal for controlling the semiconductor relay (the control circuit sends a signal to control the relay 16 according to para. 0057); and a control terminal (15 in fig. 3; para. 0039) electrically connecting the control circuit (“control circuit” in para. 0039) and the semiconductor relay (16 in fig. 3) to each other to output the control signal to the semiconductor relay (control terminal 15 in fig. 3 electrically connects to the control circuit according to para. 0039; these elements are connected to each other in order to output a signal to control the relay 16 according to para. 0057).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wire harness of Maue the semiconductor relay configured to switch a connected state and a disconnected state of the input busbar and the output busbar; a substrate having mounted thereon a control circuit configured to output a control signal for controlling the semiconductor relay; and a control terminal electrically connecting the control circuit and the semiconductor relay to each other to output the control signal to the semiconductor relay as taught by Hosokawa, in order to be able to connect or disconnect a relay to be able to control various components of a vehicle such as the horn, low beam or high beam. Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa (US 2008/0259586) in view of Maue (US 5,478,244). as applied to claim 1 above, and further in view of Yamakawa (US 2004/0043645).Re claim 2 (best understood):	The modified Hosokawa discloses further comprising: wherein the insulating portion (best understood as the semiconductor relay) (16 in fig. 3) has a leg portion (top middle 25 in fig. 5 or the top right middle 25 in fig. 3) provided so as to protrude from a main body portion (main body of 16) toward the substrate (14 in fig. 3), and the main body portion is separated away from the substrate by the leg portion (fig. 3).	The modified Hosokawa does not explicitly disclose further comprising: an insulating portion covering connection portions of the semiconductor relay with the input busbar and the output busbar and a connection portion of the semiconductor relay with the control terminal by insulating material.	Yamakawa discloses further comprising: an insulating portion (M in fig. 1; para. 0029) covering connection portions (the 2 T’s in fig. 2) of the semiconductor relay (R in fig. 1, 2; para. 0005) with the input busbar (left 10 in fig, 2) and the output busbar (right 10 in fig. 2) and a connection portion (the 3rd T in fig. 1 that is not shown in fig. 2) of the semiconductor relay with the control terminal (3rd 10 in fig. 1 that is not shown in fig. 2) by insulating material (material of M in fig. 1, 2). 	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical junction box of Hosokawa further comprising: an insulating portion covering connection portions of the semiconductor relay (para. 0014, Yamakawa).Re claim 4:	The modified Hosokawa does not explicitly disclose wherein the insulating portion is molded.	Yamakawa discloses wherein the insulating portion (M in fig. 1) is molded (para. 0027).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa (US 2008/0259586) and Maue (US 5,478,244) in view of Yamakawa (US 2004/0043645) as applied to claim 2 above, and further in view of Onizuka (US 2004/0159455).Re claim 3:	The modified Hosokawa discloses further comprising: a casing (casing in fig. 1) housing therein the input busbar (left 18 in fig. 3; abstract), the output busbar (right 18 in fig. 3; abstract), the semiconductor relay (16 in fig. 1), the substrate (14 in fig. 1), the control terminal (15 in fig. 1).	The modified Hosokawa does not explicitly disclose the insulating portion; and a heatsink having a contact portion that contacts the insulating portion in the casing and an exposed portion that is formed integrally with the contact portion and exposed to outside of the casing, wherein the insulating portion has thermal conductivity higher than thermal conductivity (5 in fig. 1; para. 0036); and a heatsink (2 in fig. 1; para. 0036) having a contact portion (top surface of 2 in fig. 1) that contacts the insulating portion (fig. 1, 4) in the casing (3 in fig. 1, 4; para. 0056) and an exposed portion (20’s in fig. 1, 4) that is formed integrally with the contact portion (fig. 1, 4) and exposed to outside of the casing (fig. 4).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical junction box of Hosokawa wherein the insulating portion; and a heatsink having a contact portion that contacts the insulating portion in the casing and an exposed portion that is formed integrally with the contact portion and exposed to outside of the casing as taught by Onizuka, in order to provide a thermal path so heat can flow away from the relays and into the environment to prevent them from malfunctioning.	The further modified Hosokawa does not explicitly disclose wherein the insulating portion has thermal conductivity higher than thermal conductivity of the input busbar, the output busbar, and the semiconductor relay.	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical junction box of the modified Hosokawa wherein the insulating portion has thermal conductivity higher than thermal conductivity of the input busbar, the output busbar, and the semiconductor relay by using another material such as using epoxy resin with electrically conductive fillers or using boron nitrite, silicon carbide or diamond in order to increase the amount of heat that can be removed In re Leshin, 125 USPQ 416. Re claim 5:	The modified Hosokawa does not explicitly disclose 3714P01253US01 PYZA-19027-US: FINALwherein the insulating portion is molded.	Yamakawa discloses wherein the insulating portion (M in fig. 1) is molded (para. 0027).	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

US 2017/0318659 - is considered pertinent because this application describes a device relays mounted on substrate and busbars with a heatsink underneath.
US 2016/0234928 - is considered pertinent because this application describes a device with relays mounted on a circuit board and a busbar layer and insulator layer as well as a heatsink below.
US 2018/0370463 - is considered pertinent because this application describes a device relays mounted on circuit board and adhesive sheet and a busbar layer, the busbar layer being connected to wires.
US 2003/0169007 - is considered pertinent because this application describes a junction box connected to a fuse, motor and battery, the junction box has relays and control circuit inside.
US 2017/0080883 - is considered pertinent because this application describes junction box connected to loads and batteries, this junction box has relays and switch control units inside.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday and Thursday 900AM – 600PM.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Zhengfu J Feng/Examiner, Art Unit 2835
August 27, 2021
/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835